Case 1:20-cv-01092-AMD-JO Document 1-20 Filed 02/27/20 Page 1 of 3 PageID #: 325




                   Exhibit T
FILED: QUEENS COUNTY CLERK 02/10/2020 02:09 PM                                                                                                                          INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                27                Document 1-20 Filed 02/27/20 PageRECEIVED
                                                                    2 of 3 PageID #: 326
                                                                             NYSCEF:  02/10/2020




         SUPREME                COURT             OF THE             STATE              OF   NEW YORK
         COUNTY               OF QUEENS
          --------------------------------------------------------------X

          SHIRLEY               BROWN,
                                                                                                                         Index       No.:         706805/2019

                                                                      Plaintiff,
                                                                                                                         NOTICE              OF WITHDRAWAL                               OF
                         -against-                                                                                       MOTION                   TO COMPEL


          AMERICAN                   AIRLINES                 GROUP              INC.,       JANE      DOE
          and     AMERICAN                    AIRLINES                 INC.,


                                                                      Defendants.
          --------------------------------------------------------------X


                                                                                        defendants'                                                                     Defendants'
                      PLEASE              TAKE           NOTICE,               that                           Motion     to Compel           Response             to


         Demand          Pursuañt           to CPLR             3017(c),           Motion          Sequence       001,   returnable           February            26,    2020,      in



         Courtroom             67,    IAS       Part30,        is hereby              withdrawn.



                                                                                                                         By:                             ..                 .
                                                                                                                                      A     ice     Chan

                                                                                                                         Attorneys          for     Defendants
                                                                                                                         American             Airlines            Group,         Inc.    and

                                                                                                                         American           Airlines,          Inc.
                                                                                                                         61     Lexington            Avenue,            Suite    1G

                                                                                                                         New       York,          New      York         10010

                                                                                                                         Tel:     (646)      779-2988
                                                                                                                         Fax:     (646)       779-2950




                                                                                                   1 of 2
FILED: QUEENS COUNTY CLERK 02/10/2020 02:09 PM                                                                                   INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                27                Document 1-20 Filed 02/27/20 PageRECEIVED
                                                                    3 of 3 PageID #: 327
                                                                             NYSCEF:  02/10/2020




         Index   No:    706805/2019


         SUPREME          COURT           OF THE     STATE            OF     NEW YORK
         COUNTY         OF OUEENS
         SHIRLEY        BROWN,


                                                    Plaintiff,
                   -against-



         AMERICAN              AIRLINES       GROUP           INC.,
         JANE    DOE      and     AMERICAN           AIRLINES                INC.


                                                    Defendants.




                                  NOTICE      OF WITHDRAWAL                                OF MOTION                 TO COMPEL



                                                                       LAW          OFFICES
                                                                  CHAN          &    GRANT,         LLP
                                                                 Attorneys          for    Defendants
                                                   AMERICAN                  AIRLINES              GROUP           INC.

                                                     and      AMERICAN                    AIRLINES,           INC.
                                                         61      Lexington          Avenue,        Suite      1G
                                                            New       York,         New     York      10010

                                                                        (646)        779-2988




                                                                                      2




                                                                                2 of 2
